The Catholic Women's Club and John T. Crebbin, testamentary executor, and Miss Florence Loeber, individually and as testamentary executrix and trustee, have filed a motion to correct an apparent error in our decree, and, if necessary for that purpose, to have a rehearing on the point. The error is so manifest that it is not necessary to grant a rehearing to correct it. We annulled the bequest of certain articles to the Delgado Museum and the bequest of certain furniture to the Historical Museum, intending that the articles and furniture, of course, should remain belonging one-half to the succession and one-half to the plaintiffs Albert J. and Amable E. Marion, but we then inadvertently decreed that these articles and this furniture belonged to the plaintiffs. The decree is therefore now amended, so as to recognize the plaintiffs' half interest in those articles and that furniture, and so as to recognize that the succession owns a half interest in the articles and furniture, and the rehearing is denied, as being unnecessary. Albert J. and Amable E. Marion have applied for a rehearing in other respects, particularly in so far as we have held that the testatrix created a valid trust in favor of the Catholic Women's Club. That petition for a rehearing is also denied. *Page 750